                Case: 5:18-cr-00250-JG Doc #: 16 Filed: 12/13/18 1 of 2. PageID #: 85
Revised 12/09


                                       MINUTES OF CRIMINAL PROCEEDINGS
                                         UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF OHIO


          UNITED STATES OF AMERICA                                                     Date: 12/13/18
                                                                                       Case No. 5:18CR00250-001
                              vs.                                                      Judge: James S. Gwin
                                                                                       Court Reporter: G. Staiduhar
           BRIAN NEWELL
          __________________________________________________                           Pts/Prob Officer: B. Fabian
                                                                                       Interpreter:
                                                                                       Date of Arrest:

U.S. Attorney:                            Robert E. Bulford, Jr.

                                         Donald J. Malarcik, Jr.
Attorney for Defendant(s):                                                             CJA Apt:
                                                                                       Fed. Defender:
                                                                                       Retained:


ARRAIGNMENT:
Defendant arraigned, plea of ____ GUILTY _____ NOT GUILTY ____ NOLO CONTENDERE entered as to count(s) __________
________________________________ of the ___ Indictment ___ Information.

CHANGE OF PLEA:
Defendant Plea of NOT GUILTY withdrawn, plea of ____ GUILTY ____ NOLO CONTENDERE entered as to count(s) __________
________________________________ of the ___ Indictment ___ Information.

_____     Plea agreement executed.
_____     The Court adopts the R&R of the Magistrate Judge and finds there is a factual basis for the acceptance of the guilty plea.
_____     Bond $_______________________ ____ set ____ continued ____ detention ____ remanded to the custody of U.S. Marshal.
_____     Motion of government for detention pending trial. Detention Hearing set for:______________________________________.
_____     Defendant referred to the Probation Office for Pre-sentence Investigation.
_____     Jury Trial scheduled for:_____________________________________
_____     Pretrial Conference scheduled for:_____________________________
_____     Sentencing scheduled for:____________________________________

SENTENCE:
Defendant committed to the custody of the Bureau of Prisons for a period of 8 months on count(s) 3
of the ____Indictment ____Information to run ____ concurrent ____consecutively.

Period of 3            years of supervised release with standard/special conditions as ordered (see reverse side of form).

Fined the sum of $                              Fine Waived
Restitution in the amount of $____________________ Payable to: ____________________________________. ___ Not Ordered.

I.S.S., Probation ordered for a period of           months _______years on count(s)
_____Indictment _____Information with standard/special conditions as ordered (see reverse side of form).

The defendant is to pay a special assessment of $ 100          on counts   3           . Total $ 100                   .

Upon motion of U.S. Attorney, counts(s)       1-2                              of the Indictment/Information are hereby dismissed.

The execution of the sentence of imprisonment is deferred and the bond continued until _______________, at which time the defendant
shall surrender to the United States Marshal for this district, or the designated institution.

_____ Bond is revoked and the defendant is remanded to the custody of the U.S. Marshal.
          Case:
   STANDARD AND 5:18-cr-00250-JG Doc #: 16 Filed:
                   SPECIAL CONDITIONS             12/13/18 2 of 2.
                                            OF SUPERVISED          PageID #: 86
                                                                RELEASE/PROBATION

         The defendant shall not commit another federal, state or local crime, shall not illegally possess a controlled substance, shall comply with the
         standard conditions that have been adopted by this court, and shall comply with any additional conditions.

         The defendant shall refrain from unlawful use of a controlled substance and submit to one drug test within 15 days of the commencement of
         supervision and to at least two periodic drug tests thereafter, as determined by the pretrial services and probation officer.

         The defendant shall participate in an approved program of outpatient, inpatient or detoxification substance abuse treatment, which will include drug
         and alcohol testing to determine if the defendant has reverted to substance abuse.

         The defendant shall not possess a firearm, destructive device or any dangerous weapon.
         The defendant shall provide the probation office access to any requested financial information.
         The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation officer.
        Financial Windfall Condition.
         Gambling Condition.
         The defendant shall enter an adult program and work toward a Certificate of General Educational Development (GED).
         Special Employment. The defendant shall comply with the Offender Employment Policy which may include participation in training, counseling,
         and/or daily job search as directed by the pretrial services and probation officer.

         The defendant shall participate in the Location Monitoring Program for a period of 8         months, to commence no later than 30 calendar days
         from sentencing.

         Search and Seizure. The defendant shall submit his/her person, residence, place of business, computer, or vehicle to a warrantless search, conducted
         and controlled by the U.S. Probation Officer.
         Sex Offender Registration and Notification Act (Adam Walsh Act)
        Mental Health Treatment. The defendant shall participate in an outpatient mental health treatment program.
        Cognitive Behavioral Program.
        Community Service. The defendant shall perform             hours of community service as directed by the probation officer.
        Gang. The defendant shall not associate with any members of a gang or threat group as directed by the probation officer.

        Deportation. The defendant shall surrender to the Bureau of Immigration and Customs Enforcement, U.S. Department of Homeland Security for
        deportation, and shall not illegally re-enter or remain in the United States.

        DNA Collection.
        Denial of Federal Benefits.
        Sex Offender.
        Computer/Internet. Total Prohibition on Access to a Computer Internet.
        Computer/Internet Restricted.
        Computer/Internet Access Permitted. The defendant shall abide by all rules of the Computer Restriction and Monitoring Program.
        Computer Search Only.
        Computer Employment Restriction.


        Recommendation to the Bureau of Prisons:                                                                                                  .
        The defendant is granted credit for time already served in relation to this matter.
         The defendant advised of his/her appeal rights.


COMMENTS: As an additional condition of supervised release, defendant shall stay in compliance with the medication
                    regime prescribed by his treating physician.




             14 min.
Total Time: ___________
                                                                                    s/ Melanie Dresch
                                                                                  _________________________________________________
                                                                                                        Courtroom Deputy Clerk
